Citation Nr: 0328527	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE
Entitlement to reimbursement for unauthorized private medical 
expenses incurred on May 31, 2001.


REPRESENTATION

Appellant represented by:	Carol L. Beahan


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945 and from January 1948 to January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which declined to reimburse the veteran for 
unauthorized medical expenses that were incurred at a private 
medical facility on May 31, 2001.

In September 2003, a videoconference hearing was held with 
this Acting Veterans Law Judge.  In October 2003, the 
undersigned granted a motion to advance the veteran's case on 
the Board's docket.


REMAND

The veteran claims that he is entitled to reimbursement for 
unauthorized medical expenses incurred at a private hospital 
on May 31, 2001.  Unfortunately, before the Board can 
adjudicate this claim, additional action is necessary.  

The Board will remand this claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The veteran's claim was filed after the 
November 2000 date of enactment of the VCAA.  Accordingly, 
the provisions of the VCAA are applicable to this pending 
appeal.  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Unfortunately, the record does not reflect that the veteran 
was notified of the VCAA in connection with his claim.  The 
Statement of the Case (SOC) issued in December 2002, more 
than two years after the enactment of the VCAA, contains no 
reference to the VCAA or the laws associated with the VCAA.  
It is thus apparent that the RO failed to notify the veteran 
of the notification and assistance requirements of the VCAA, 
including notice to the veteran of the evidence necessary to 
substantiate his claim and the division of responsibility 
between the VA and the veteran in obtaining that evidence.  
This oversight constitutes remandable error.  See Quartuccio, 
supra. 

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any controlling legal 
guidance provided after the date of this 
Board decision.  Thereafter, this claim 
should be returned to the Board for 
further appellate review, if in order.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


